Exhibit 10.1

 

EXECUTION VERSION

 

CITIGROUP GLOBAL MARKETS INC.

390 Greenwich Street

New York, New York 10013

 

July 12, 2016

 

AMC Entertainment Holdings, Inc.

One AMC Way

11500 Ash Street

Leawood, Kansas 66211

Attention: Craig Ramsey, Chief Financial Officer

 

Project Nola

Commitment Letter

 

Ladies and Gentlemen:

 

AMC Entertainment Holdings, Inc. (the “Borrower” or “you”) has advised Citi (as
defined below, “Citi” and, together with any Additional Lead Arrangers and
Additional Agents appointed in accordance with the terms set forth herein (if
any), the “Commitment Parties”, the “Agents”, “we” or “us”) that it intends to
consummate the Transactions (such term and each other capitalized term used but
not defined herein having the meaning assigned to such term in the Transaction
Description attached hereto as Exhibit A (the “Transaction Description”), in the
Summary of Principal Terms and Conditions attached hereto as Exhibit B (the
“Incremental Term Loan B Term Sheet”) or in the Summary of Principal Terms and
Conditions attached hereto as Exhibit C (the “Senior Subordinated Bridge
Facility Term Sheet” and, together with the Incremental Term Loan B Term Sheet
and the Summary of Conditions Precedent attached as Exhibit D hereto, the “Term
Sheets”; and together with this commitment letter, collectively, this
“Commitment Letter”)).

 

For purposes of this Commitment Letter, “Citi” shall mean Citigroup Global
Markets Inc., Citibank, N.A., Citicorp USA, Inc., Citicorp North America, Inc.
and/or any of their affiliates as Citi shall determine to be appropriate to
provide the services contemplated herein.

 

1.             Commitments.

 

In connection with the foregoing, Citi (and together with each Additional
Initial Lender (as defined below), if any, the “Initial Lenders”) is pleased to
advise you of its commitment to provide (a) 100% of the Incremental Term Loan B
Facility (as defined in the Transaction Description) in an aggregate principal
amount of up to $525 million, upon the terms set forth herein and subject only
to the conditions set forth or referred to in Exhibit D, and (b) 100% of the
principal amount of the Senior Subordinated Bridge Facility (as defined in the
Transaction Description) in an aggregate principal amount of up to $800 million,
upon the terms

 

--------------------------------------------------------------------------------


 

set forth herein and subject only to the conditions set forth or referred to in
Exhibit D (excluding, solely with respect to the Senior Subordinated Bridge
Facility, any conditions expressly relating to collateral or security interests
in respect of the Incremental Term Loan B Facility).

 

2.             Titles and Roles.

 

You hereby appoint (i) Citi to act, and Citi hereby agrees to act, as a lead
bookrunner and a lead arranger for the Incremental Term Loan B Facility,
(ii) Citi to act, and Citi hereby agrees to act, as a lead bookrunner and a lead
arranger for the Senior Subordinated Bridge Facility (in each of clauses (i) and
(ii) in such capacities, and together with any Additional Lead Arrangers
appointed pursuant to the immediately succeeding paragraph (if any), the “Lead
Arrangers”) in connection with the proposed arrangement and subsequent
syndication of the Facilities and (iii) Citi to act, and Citi hereby agrees to
act, as sole administrative agent for the Senior Subordinated Bridge Facility,
in each case upon the terms and subject to the conditions set forth or referred
to in this Commitment Letter.  It is agreed that Citi shall have “left”
placement in any and all marketing materials or other documentation used in
connection with the Facilities and shall hold the leading role and
responsibility conventionally associated with such “left” placement and Citi
will perform the duties and exercise the authority customarily performed and
exercised by it in the foregoing roles.  You further agree that no other titles
will be awarded and no compensation (other than that expressly contemplated by
this Commitment Letter and the Fee Letter referred to below) will be paid in
order to obtain commitments to participate in the Facilities unless you and the
Commitment Parties shall so agree.

 

On or prior to the 10th business day following the date of this Commitment
Letter, you may (in consultation with Citi) appoint up to four (4) additional
joint lead arrangers and joint bookrunners (the “Additional Lead Arrangers”) and
appoint additional agents or co-agents or confer other titles in a manner and
with economics determined by you and reasonably acceptable to Citi for each of
the Facilities (the “Additional Agents”); provided that (i) the aggregate
economics payable to such Additional Lead Arrangers and Additional Agents in the
aggregate for each of the Facilities shall not exceed 56% of the total economics
that would otherwise be payable to the Lead Arrangers and the Agents pursuant to
the Fee Letter (exclusive of any fees payable to an agent for its own account in
its capacity as such), (ii) Citi shall receive no less than 44% of the aggregate
economics under each Facility, (iii) each such Additional Lead Arranger’s and
Additional Agent’s aggregate commitment shall be allocated pro rata among the
Facilities (each Additional Lead Arranger or Additional Agent in its capacity as
a provider of commitments, an “Additional Initial Lender”), (iv) the commitments
of Citi will be reduced, on a pro rata basis among the Facilities, by the amount
of the commitments of each such Additional Lead Arranger and Additional Agent
(or its relevant affiliate) under the applicable Facility, upon the execution of
customary joinder documentation satisfactory to the Lead Arrangers and the
Borrower (which joinder documentation shall provide that the commitments of such
Additional Initial Lender shall be subject to the same terms and conditions as
are applicable to the commitments of the other Initial Lenders under this
Commitment Letter), (v) the commitments assumed by such Additional Lead Arranger
or Additional Agent for each of the Facilities will be in proportion to the
economics allocated to such Additional Lead Arranger or Additional Agent and
(vi) no Additional Lead Arranger (nor any affiliates thereof) nor Additional
Agents (nor any affiliates thereof) shall receive greater economics in respect
of either Facility than that received by Citi in respect of such Facility.

 

2

--------------------------------------------------------------------------------


 

3.             Syndication.

 

We reserve the right, prior to and/or after the execution of the applicable
definitive documentation for the respective Facilities (the “Credit
Documentation”), to syndicate all or a portion of our commitments with respect
to the Facilities to a group of banks, financial institutions and other lenders
identified by us in consultation with you and subject to your consent (such
consent not to be unreasonably withheld, delayed or conditioned) (together with
the Initial Lenders, the “Lenders”) pursuant to a syndication to be managed
exclusively by the Lead Arrangers; provided that we will not syndicate the
Facilities to (i) those persons identified by you in writing to us prior to the
date hereof, (ii) any person identified by name by you in writing to us from
time to time that is or becomes a competitor of the Borrower, the Target or any
of their respective subsidiaries (each such person, a “Competitor”), (iii) any
affiliates (other than any Debt Fund Affiliate (as defined below)) of any person
described in clause (i) or (ii) above that are clearly identifiable as
affiliates solely on the basis of their name (provided that the Lead Arrangers
shall have no obligation to carry out due diligence in order to identify such
affiliates) and (iv) any other affiliate (other than any Debt Fund Affiliate) of
any person described in clause (i) or (ii) above that is identified by name by
you in writing to us from time to time (such persons, collectively, the
“Disqualified Institutions”).  Subject to the foregoing rights, the Lead
Arrangers will manage all aspects of the syndication of the Facilities in
consultation with you, including, without limitation, timing, potential
syndicate members to be approached, titles and allocations and division of
fees.  For purposes of the foregoing, “Debt Fund Affiliate” means, with respect
to any person, a bona fide debt fund that is an affiliate of such person and
that is primarily engaged in, or advises fund or other investment vehicles that
are engaged in, making, purchasing, holding or otherwise investing in commercial
loans, notes, bonds and similar extensions of credit or securities in the
ordinary course of its business, whose managers have fiduciary duties to the
investors independent of their duties to such person or other affiliates, and
with respect to which such person and its other affiliates do not, directly or
indirectly, possess the power to direct or cause the direction of the investment
policies of such entity.

 

We intend to commence our syndication efforts with respect to the Facilities
promptly upon your execution and delivery to us of this Commitment Letter, and,
until the earlier to occur of (i) a Successful Syndication (as defined in the
Fee Letter) and (ii) 60 days after the Closing Date (such period, the
“Syndication Period”), you agree actively to assist us in completing a
syndication that is reasonably satisfactory to us.  Such assistance shall
include (i) your using commercially reasonable efforts to ensure that any
syndication and marketing efforts benefit from your (and, to the extent
practical and appropriate, the Target’s) existing lending and investment banking
relationships, (ii) direct contact between appropriate members of senior
management, certain representatives and certain non-legal advisors of you (and
your using commercially reasonable efforts to cause direct contact between
appropriate members of senior management, certain representatives and certain
non-legal advisors of the Target), on the one hand, and the proposed Lenders and
rating agencies identified by the Lead Arrangers, on the other hand, at times
and places mutually agreed, (iii) assistance by you (and your using commercially
reasonable efforts to cause the assistance by the Target) in the prompt
preparation of (x) a customary Confidential Information Memorandum for each of
the Facilities and other customary marketing materials and information
reasonably deemed necessary by the Lead Arrangers to complete a successful
syndication (collectively, the “Information Materials”) for

 

3

--------------------------------------------------------------------------------


 

delivery to potential syndicate members and participants, including, without
limitation, estimates, forecasts, projections and other forward-looking
financial information regarding the future performance of the Borrower, the
Target and their respective subsidiaries subject to limitations on your rights
to request information concerning the Target and its subsidiaries set forth in
the Acquisition Agreement (such estimates, forecasts, projections and other
forward-looking information, collectively, the “Projections”), provided that you
shall use your commercially reasonable efforts to ensure that the Lead Arrangers
shall have been afforded a period (the “Bank Marketing Period”) of (1) prior to
the date of delivery of the information required pursuant to paragraph 4 and
paragraph 5 of Exhibit D (the “Required Bank Information”) with respect to the
fiscal quarter ending September 30, 2016, at least 15 consecutive business days
prior to the Closing Date following receipt by the Lead Arrangers of the
Required Bank Information or (2) on or after such date, at least 8 consecutive
business days prior to the Closing Date following receipt by the Lead Arrangers
of the Required Bank Information; it being understood and agreed that the
provision of any information described in clause (b) of paragraph 4 and clause
(b) of paragraph 5 of Exhibit D shall result in the “restart” of the Bank
Marketing Period; provided that (A) for purposes of calculating the Bank
Marketing Period, November 24, 2016, and November 25, 2016 shall be disregarded
as business days, (B) to the extent the Bank Marketing Period has not been
completed on or prior to August 23, 2016, the Bank Marketing Period shall not be
deemed to have commenced prior to September 5, 2016 and (C) to the extent the
Bank Marketing Period has not been completed on or prior to December 20, 2016,
the Bank Marketing Period shall not be deemed to have commenced prior to
January 2, 2017, and (y) a draft preliminary offering memorandum or preliminary
private placement memorandum (collectively, the “Offering Documents”) suitable
for use in a customary “high-yield road show” relating to the Senior
Subordinated Notes, in each case, which contains all financial statements and
other data to be included therein (including all audited financial statements,
all unaudited financial statements (which shall have been reviewed by the
independent accountants as provided in Statement on Auditing Standards No. 100)
and all appropriate pro forma financial statements prepared in accordance with
generally accepted accounting principles in the United States (or, in the case
of the financial statements of the Target, reconciled to U.S. GAAP) and prepared
in accordance with Regulation S-X under the Securities Act of 1933, as amended,
unless otherwise agreed, and, except as otherwise agreed by the Investment Bank
(as defined in the Fee Letter), all other data (including selected financial
data) that is customarily included in preliminary offering memoranda for
non-registered “high yield” debt offerings (it being understood that none of
such information need include (1) any financial statements or information
required by Rule 3-09, Rule 3-10 or Rule 3-16 of Regulation S-X,
(2) Compensation Discussion and Analysis or other information required by Item
402 of Regulation S-K, (3) the executive compensation and related person
disclosure rules related to SEC Release Nos. 33-8732A, 34-54302A and IC-27444A
or (4) a business description (other than in summary form) or Management
Discussion and Analysis of Financial Condition and Results of Operations
relating to Target and its consolidated subsidiaries), or that would be
necessary for the Investment Bank to receive customary (for high yield debt
securities) “comfort” (including “negative assurance” comfort) from Borrower’s
independent accountants and the independent accountants for the Target in
connection with the offering of the Senior Subordinated Notes (and the Borrower
shall have made commercially reasonable efforts to arrange for the delivery of
such comfort or, if no Senior Subordinated Notes were issued, a draft thereof)
(“Required Notes Information”)); provided, that you shall use your commercially

 

4

--------------------------------------------------------------------------------


 

reasonable efforts to ensure that the Investment Bank shall have been afforded a
period (the “Bond Marketing Period”) of (x) prior to the date of delivery of the
Required Notes Information with respect to the fiscal quarter ending
September 30, 2016, at least 15 consecutive business days prior to the Closing
Date following receipt by the Lead Arrangers of the Required Notes Information
or (y) on or after such date, at least 8 consecutive business days prior to the
Closing Date following receipt by the Lead Arrangers of the Required Notes
Information; it being understood and agreed that the provision of any
information described in clause (b) of paragraph 4 and clause (b) of paragraph 5
of Exhibit D shall result in the “restart” of the Bond Marketing Period;
provided that (A) for purposes of calculating the Bond Marketing Period,
November 24, 2016 and November 25, 2016 shall be disregarded as business days,
(B) to the extent the Bond Marketing Period has not been completed on or prior
to August 23, 2016, the Bond Marketing Period shall not be deemed to have
commenced prior to September 5, 2016 and (C) to the extent the Bond Marketing
Period has not been completed on or prior to December 20, 2016, the Bond
Marketing Period shall not be deemed to have commenced prior to January 2, 2017,
(iv) the hosting, with the Lead Arrangers, of one or more meetings with
prospective Lenders at reasonable times and locations to be mutually agreed and
(v) your using commercially reasonable efforts to obtain (or maintain, to the
extent already in effect as of the date hereof), prior to the launch of the
syndication of the Facilities and the marketing of the Senior Subordinated Notes
(as defined below), public ratings (but no specific ratings) for the Incremental
Term Loan B Facility and the Senior Subordinated Notes from each of Standard &
Poor’s Ratings Services (“S&P”) and Moody’s Investors Service, Inc. (“Moody’s”)
and a public corporate credit rating (but no specific rating) of the Borrower
from S&P and a public corporate family rating (but no specific rating) of the
Borrower from Moody’s.  If at any time the Borrower in good faith reasonably
believes that it has delivered the Offering Documents, it may deliver to the
Lead Arrangers written notice to that effect (stating when it believes it
completed the applicable delivery), in which case the  Offering Documents 
shall  be  deemed  to  have  been  delivered  on  the  date  the applicable
notice is received by the Lead Arrangers, unless the Lead Arrangers in good
faith reasonably believe that the Borrower has not completed delivery of the
Offering Documents, and, within 2 business days after receipt of such notice
from the Borrower, the Lead Arrangers deliver a written notice to the Borrower
to that effect (stating with specificity the Offering Documents that have not
been delivered).  If at any time the Borrower in good faith reasonably believes
that it has delivered the Required Bank Information, it may deliver to the Lead
Arrangers written notice to that effect (stating when it believes it completed
the applicable delivery), in which case the  Required Bank Information shall be
deemed to have been delivered on the date the applicable notice is received by
the Lead Arrangers, unless the Lead Arranger in good faith reasonably believes
that the Borrower has not completed delivery of the Required Bank Information,
and, within 2 business days after receipt of such notice from the Borrower, the
Lead Arrangers deliver a written notice to the Borrower to that effect (stating
with specificity the Required Bank Information that has not been delivered).

 

You hereby acknowledge that (i) the Lead Arrangers and the Agents will make
available Information (as defined below) and Projections, and the documentation
relating to the Facilities referred to in the paragraph below, to the proposed
syndicate of Lenders by transmitting such Information, Projections and
documentation through Intralinks, SyndTrak Online, the internet, email or
similar electronic transmission systems and (ii) certain of the Lenders may be
“public side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower, the Target and their
respective subsidiaries or

 

5

--------------------------------------------------------------------------------


 

securities) (“Public Lenders”).  You agree, at the request of the Lead
Arrangers, to assist in the prompt preparation of a version of the Confidential
Information Memorandum and other marketing materials and presentations to be
used in connection with the syndication of the Facilities, consisting
exclusively of information and documentation that is either (a) publicly
available or (b) not material with respect to the Borrower, the Target or their
respective subsidiaries or any of their respective securities for purposes of
United States Federal securities laws (all such information and documentation
being “Public Lender Information” and with any information and documentation
that is not Public Lender Information being referred to herein as “Private
Lender Information”).

 

It is understood that in connection with your assistance described above,
customary authorization letters will be included in any such Confidential
Information Memorandum that authorize the distribution thereof to prospective
Lenders, represent that the additional version of the Confidential Information
Memorandum does not include any Private Lender Information and exculpate us with
respect to any liability related to the use of the contents of such Confidential
Information Memorandum or any related offering and marketing materials by the
recipients thereof and exculpate you and the Acquired Business with respect to
any liability related to the misuse of the contents of such Confidential
Information Memorandum or any related offering and marketing materials by the
recipients thereof.  You agree that such Confidential Information Memorandum or
related offering and marketing materials to be disseminated by the Lead
Arrangers to any prospective Lender in connection with the Facilities will be
identified by you as either (A) containing Private Lender Information or
(B) containing solely Public Lender Information.

 

You acknowledge that the following documents may be distributed to Public
Lenders, unless you notify the Lead Arrangers in writing (including by email)
within a reasonable period of time prior to the intended distribution that any
such document contains Private Lender Information (provided that such materials
have been provided to you for review a reasonable period of time prior thereto):
(x) drafts and final versions of the Credit Documentation; (y) administrative
materials prepared by the Lead Arrangers for prospective Lenders (such as a
lender meeting invitation, allocation, if any, customary marketing term sheets
and funding and closing memoranda); and (z) notification of changes in the terms
and conditions of the Facilities.

 

You hereby agree that, prior to the later of (x) the Closing Date and (y) the
completion of the Syndication Period, there shall be no competing issues,
offerings or placements of debt securities or commercial bank or other credit
facilities by or on behalf of the Borrower or its subsidiaries (and you will use
commercially reasonable efforts to ensure that there are no competing issues,
offerings or placements of debt securities or commercial bank or other credit
facilities by or on behalf of the Target or its subsidiaries) being offered,
placed or arranged (other than the transactions contemplated by the Project Carl
Commitment Letter (the “Project Carl Commitment Letter”), dated as of March 3,
2016, as amended, in connection with the Agreement and Plan of Merger, dated as
of March 3, 2016, as amended, between Carmike Cinemas, Inc., the Borrower and
Congress Merger Subsidiary, Inc. (the acquisition contemplated thereby, the
“Carl Acquisition”), the Facilities, the Senior Subordinated Notes, ordinary
course working capital facilities, ordinary course capital leases, purchase
money indebtedness and equipment financings or any indebtedness of the Target
and its subsidiaries permitted to be

 

6

--------------------------------------------------------------------------------


 

incurred or outstanding pursuant to the Acquisition Agreement), without the
consent of the Lead Arrangers, if such issuance, offering, placement or
arrangement would reasonably be expected to materially impair the primary
syndication of the Facilities or the offering of the Senior Subordinated Notes.

 

Notwithstanding anything to the contrary in this Commitment Letter or the Fee
Letter or the Credit Documentation or any agreement or undertaking concerning
the financing of the Acquisition to the contrary, it is understood and agreed
that (i) neither the obtaining of the ratings referenced above nor the
compliance with any of the foregoing provisions set forth in this Section 3
shall constitute a condition to the Initial Lenders’ commitments hereunder or
the funding of the Facilities on the Closing Date; (ii) none of the commencement
nor the completion of the syndication of the Facilities shall constitute a
condition to the commitments hereunder or the funding of the Facilities on the
Closing Date, nor syndication of, or receipt of commitments or participations in
respect of, all or any portion of an Initial Lender’s commitments hereunder
prior to the Closing Date shall be a condition to such Initial Lender’s
commitments; (iii) except as provided above with respect to appointment of and
the commitments of Additional Initial Lenders, no Initial Lender shall be
relieved, released or novated from its obligations hereunder (including its
obligation to fund the Facilities on the Closing Date) in connection with any
syndication, assignment or participation of the Facilities, including its
commitments in respect thereof, until after the initial funding of the
Facilities has occurred; (iv) no assignment or novation shall become effective
with respect to all or any portion of any Initial Lender’s commitments in
respect of any Facility until after the initial funding of the Facilities; and
(v) unless you otherwise agree in writing, each Initial Lender shall retain
exclusive control over all rights and obligations with respect to its
commitments in respect of the Facilities, including all rights with respect to
consents, modifications, supplements, waivers and amendments, until the Closing
Date has occurred.

 

4.             Information.

 

You represent (with respect to Information and Projections and any
forward-looking information relating to the Acquired Business, to your
knowledge) that (a) all written information that has been or is hereafter
furnished by you or on your behalf in connection with the transactions
contemplated hereby (other than the Projections, other forward-looking
information and information of a general economic or industry specific nature)
(such information being referred to herein collectively as the “Information”),
when taken as a whole, as of the time it was (or, in the case of Information
furnished after the date hereof, hereafter is) furnished, does not (or will not)
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein taken as a whole not materially
misleading, in light of the circumstances under which they were (or hereafter
are) made, and (b) the Projections and other forward-looking information that
have been or will be made available to the Lead Arrangers and the Agents by you
or any of your representatives have been or will be prepared in good faith based
upon assumptions that you believe to be reasonable at the time made and at the
time such Projections or other forward-looking information are made available to
the Lead Arrangers and the Agents, it being recognized by the Lead Arrangers and
the Agents that such Projections and other forward-looking information are as to
future events and are not to be viewed as facts, such Projections and other
forward-looking information are subject to significant uncertainties and
contingencies and that actual results during the period or periods

 

7

--------------------------------------------------------------------------------


 

covered by any such Projections or other forward-looking information may differ
significantly from the projected results, and that no assurance can be given
that the projected results will be realized.  You agree that if at any time
prior to the later of (x) the Closing Date and (y) the completion of the
Syndication Period, you become aware that any of the representations in the
preceding sentence would be incorrect in any material respect if the Information
and Projections were being furnished, and such representations were being made,
at such time, then you will promptly advise the Lead Arrangers and the Agents
and supplement (or, prior to the Acquisition, use commercially reasonable
efforts to supplement, in the case of Information and Projections and any
forward-looking information relating to the Acquired Business) the Information
and the Projections so that such representations will be (prior to the
Acquisition, to your knowledge as to Information and Projections and any
forward-looking information relating to the Acquired Business) correct in all
material respects under those circumstances. You understand that, in arranging
and syndicating the Facilities, we will be entitled to use and rely on the
Information and the Projections without responsibility for independent
verification thereof and do not assume responsibility for the accuracy or
completeness of the Information or the Projections.  Notwithstanding anything to
the contrary, the only financial statements that shall be required to be
provided to us in connection with the syndication of the Facilities will be
those required to be delivered pursuant to paragraphs 4 and 5 of Exhibit D.

 

5.             Conditions Precedent.

 

Notwithstanding anything set forth in this Commitment Letter, the Term Sheets,
the Fee Letter or the Credit Documentation, or any other agreement or other
undertaking concerning the financing of the Acquisition to the contrary (other
than the Funding Conditions (as defined below)), each Initial Lender’s
commitment hereunder to fund the Facilities on the Closing Date, and the
agreement of each Agent to perform the services described herein, are subject
solely to the satisfaction or waiver by each of the Initial Lenders of the
applicable conditions expressly set forth in Exhibit D attached hereto
(excluding, solely with respect to the Senior Subordinated Bridge Facility, any
conditions expressly relating to collateral or security interests in respect of
the Incremental Term Loan B Facility) (the “Funding Conditions”); it being
understood and agreed that there are no conditions (implied or otherwise) to the
commitments hereunder including compliance with the terms of this Commitment
Letter, the Fee Letter, the Credit Documentation, the Existing Credit Agreement
or any other agreement or undertaking concerning the financing of the
Acquisition, other than the Funding Conditions (and upon satisfaction or waiver
of the Funding Conditions, the initial funding under the Facilities shall
occur).

 

Notwithstanding anything set forth in this Commitment Letter, the Term Sheets,
the Fee Letter or the Credit Documentation, or any other agreement or other
undertaking concerning the financing of the Acquisition to the contrary, (i) the
only representations and warranties the accuracy of which shall be a condition
to availability of the Facilities on the Closing Date shall be the Specified
Representations (as defined below) made by the Borrower in the Credit
Documentation and (ii) the terms of the Credit Documentation shall be in a form
such that they do not impair the availability of the Facilities on the Closing
Date if the conditions set forth in Exhibit D attached hereto are satisfied or
waived (it being understood and agreed that, subject to exceptions included in
the Existing Credit Agreement, including without limitation for Foreign
Subsidiaries (as defined in the Existing Credit Agreement, “Foreign
Subsidiaries”), to

 

8

--------------------------------------------------------------------------------


 

the extent any Collateral (as defined in and referred to in the Incremental Term
Loan B Facility Term Sheet) (other than Collateral that may be perfected by
(A) the filing of a UCC financing statement or (B) taking delivery and
possession of stock certificates (other than with respect to any immaterial
subsidiary or any subsidiary not organized or incorporated in the United States
or any state thereof) is not or cannot be delivered or a security interest
therein is not or cannot be provided or perfected on the Closing Date after your
use of commercially reasonable efforts to do so and without undue burden and
expense, then the provision and/or perfection of the security interest in such
Collateral shall not constitute a condition precedent to the availability of the
Incremental Term Loan B Facility on the Closing Date but, instead, may be
accomplished within 90 days after the Closing Date (subject to extensions to be
agreed upon by the Administrative Agent in its sole discretion)). For purposes
hereof, “Specified Representations” means the representations and warranties of
the Borrower with respect to itself set forth (or referred to) in the Term
Sheets relating to its legal existence; corporate power and authority relating
to the entering into and performance of the Credit Documentation by the
Borrower; the due authorization, execution, delivery and validity of the Credit
Documentation by the Borrower, in each case related to (x) the borrowing under
and the performance of the obligations under the Credit Documentation and
(y) the granting and perfection of the Administrative Agent’s security interests
in the Collateral (subject to the parenthetical beginning “it being understood
and agreed” appearing in the preceding sentence) pursuant to, the Credit
Documentation against the Borrower; the enforceability of the Credit
Documentation against the Borrower; the incurrence of the loans to be made under
the Facilities and the provision of the Guarantees (as defined in Term Sheets),
in each case under the Facilities, the granting of the security interests in the
Collateral to secure the Incremental Term Loan B Facility, the issuance of the
Senior Subordinated Notes and the payment of consideration in respect of the
Acquisition not conflicting with or violating the Borrower’s organizational
documents; Federal Reserve margin regulations; the Investment Company Act of
1940, as amended; solvency of the Borrower and its Subsidiaries (as defined in
the Existing Credit Agreement) on a consolidated basis as of the Closing Date
(after giving effect to the Transactions) (solvency to be determined in a manner
consistent with the manner in which solvency is determined in the solvency
certificate to be delivered pursuant to paragraph 1 of Exhibit D); the USA
PATRIOT Act; the use of proceeds on the Closing Date not violating OFAC or FCPA
(or other similar applicable laws or regulations); subject to the parenthetical
beginning “it being understood and agreed” appearing in the preceding sentence
and subject to permitted liens, the creation, validity and perfection of the
security interests, if any, granted in the proposed Collateral of the Acquired
Business (subject to exceptions included in the Existing Credit Agreement,
including without limitation for Foreign Subsidiaries). The provisions of this
Section 5 are referred to as the “Funds Certain Provisions”.

 

6.             Fees.

 

As consideration for each Initial Lender’s commitment hereunder, and the
agreement of each Agent to perform the services described herein, you agree to
pay (or cause to be paid) to each Agent the fees to which such Agent is
entitled, as set forth in this Commitment Letter and in the fee letter dated the
date hereof and delivered herewith with respect to the Facilities or any agency
fee letters related to the Facilities (collectively, the “Fee Letter”).

 

9

--------------------------------------------------------------------------------


 

7.             Expenses; Indemnification.

 

To induce the Lead Arrangers and the Agents to issue this Commitment Letter and
to proceed with the Credit Documentation, you hereby agree that all reasonable
and documented out-of-pocket fees and expenses (but limited, in the case of
legal fees and expenses to the reasonable fees and expenses of (x) Latham &
Watkins LLP as primary counsel for all Lead Arrangers and Agents, taken as a
whole, subject to the proviso below and (y) one local counsel for each relevant
jurisdiction as may be reasonably necessary or advisable in the reasonable
judgment of the Lead Arrangers for all Lead Arrangers and Agents, taken as a
whole) of the Agents and their affiliates arising in connection with the
Facilities and the preparation, negotiation, execution, delivery and enforcement
of this Commitment Letter, the Fee Letter and the Credit Documentation
(including in connection with our due diligence and syndication efforts) shall
be for your account and that, if the Closing Date occurs, you shall from time to
time from and after the Closing Date upon request from such Agent, reimburse it
and its affiliates for all such reasonable and documented out-of-pocket fees and
expenses paid or incurred by them; provided that, in the event that the Closing
Date does not occur, you agree to reimburse the reasonable fees and expenses of
Latham & Watkins LLP paid or incurred by the Lead Arrangers and Agents in an
amount not to exceed the aggregate of (i) $150,000 in connection with this
Commitment Letter, the Fee Letter and the Credit Documentation and (ii) $75,000
in connection with legal due diligence.  The provisions of Section 11.3 of the
Existing Credit Agreement shall continue to apply, without limitation, to any
other fees and expenses, including fees and expenses incurred in connection with
the amendment to the Existing Credit Agreement to implement the Incremental Term
Loan B Facility.

 

You further agree to indemnify and hold harmless each Lead Arranger, each Agent
and each other agent or co-agent (if any) designated by the Lead Arrangers in
consultation with you with respect to the Facilities (each, a “Co-Agent”) and
the Initial Lenders and all of their respective affiliates and each director,
officer, employee, advisor, representative and agent thereof (each, an
“Indemnified Person”) from and against any and all actions, suits, proceedings
(including any investigations or inquiries), claims, losses, damages,
liabilities or expenses of any kind or nature whatsoever that may be incurred by
or asserted against or involve any Lead Arranger, any Agent, any Co-Agent, any
Initial Lender, or any other such Indemnified Person as a result of or arising
out of or in any way related to or resulting from the Transactions, this
Commitment Letter or the Fee Letter and, upon demand, to pay and reimburse each
Lead Arranger, each Agent, each Co-Agent, the Initial Lenders, and each other
Indemnified Person for any reasonable legal expenses of one firm of counsel for
all such Indemnified Persons, taken as a whole (and, in the case of an actual or
perceived conflict of interest, where the Indemnified Person affected by such
conflict informs you of such conflict and thereafter retains its own counsel, of
another firm of counsel for such affected Indemnified Person), and, if
necessary, of a single local counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) for all such
Indemnified Persons, taken as a whole, or other reasonable and documented
out-of-pocket expenses paid or incurred in connection with investigating,
defending or preparing to defend any such action, suit, proceeding (including
any inquiry or investigation) or claim (whether or not any Lead Arranger, any
Agent, any Co-Agent, the Initial Lenders, or any other such Indemnified Person
is a party to any action or proceeding out of which any such expenses arise or
such matter is initiated by a third party or by you or any of your affiliates);
provided, however, that you shall not have to indemnify any Indemnified

 

10

--------------------------------------------------------------------------------


 

Person against any loss, claim, damage, expense or liability to the extent same
resulted from (x) the gross negligence or willful misconduct of such Indemnified
Person (as determined by a court of competent jurisdiction in a final and
non-appealable judgment), (y) a material breach by the relevant Indemnified
Person (as determined by a court of competent jurisdiction in a final and
non-appealable judgment) of the express contractual obligations of such
Indemnified Person under this Commitment Letter or (z) any disputes among the
Indemnified Parties (other than disputes involving claims against any Lead
Arranger, Agent or other agent in their capacities as such) and not arising from
any act or omission by the Borrower or any of its affiliates.

 

No Lead Arranger, Agent or any other Indemnified Person shall be responsible or
liable to you or any other person or entity for any damages arising from the use
by others of information or other materials obtained through electronic,
telecommunications or other information transmission systems (including
IntraLinks, Syndtrak Online or email) other than as a result of such person’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable decision.  No party hereto shall be
responsible or liable for any indirect, special, exemplary, incidental, punitive
or consequential damages (including, without limitation, any loss of profits,
business or anticipated savings) that may be alleged as a result of this
Commitment Letter, the Fee Letter or the Transactions even if advised of the
possibility thereof (except in respect of any such damages incurred or paid by
an Indemnified Party to a third party), other than as a result of such party’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable decision; provided that the foregoing
shall not in any way limit your indemnification obligations hereunder.

 

You agree that, without each Lead Arranger’s and each Agent’s prior written
consent (such consent not to be unreasonably withheld or delayed), neither you
nor any of your subsidiaries will settle, compromise or consent to the entry of
any judgment in any pending or threatened claim, action or proceeding in respect
of which indemnification could be sought under the indemnification provision of
this Commitment Letter (whether or not any Agent or any other Indemnified Person
is an actual or potential party to such claim, action or proceeding), unless
such settlement, compromise or consent includes an unconditional release of each
Indemnified Person from all liability arising out of such claim, action or
proceeding and does not include a statement as to or an admission of fault,
culpability or failure to act by or on behalf of any Indemnified Person.

 

8.             Sharing Information; Absence of Fiduciary Relationship; Affiliate
Activities.

 

Each Commitment Party reserves the right to employ the services of its
affiliates and branches in providing services contemplated by this Commitment
Letter and to allocate, in whole or in part, to its affiliates certain fees
payable to such Commitment Party in such manner as such Commitment Party and its
affiliates may agree in their sole discretion. You acknowledge that (i) each
Commitment Party may share with any of its affiliates and its and their
respective directors, officers, employees, representatives, agents and advisors
that are providing services contemplated by this Commitment Letter (including,
without limitation, attorneys, accountants, consultants, bankers and financial
advisors) (collectively, “Related Persons”), any information related to the
Transactions, the Borrower, and the Target (and its and their respective
subsidiaries and affiliates) or any of the matters contemplated hereby subject
to the confidentiality provisions

 

11

--------------------------------------------------------------------------------


 

hereof and (ii) each Commitment Party and its affiliates may be providing debt
financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you, the Target or your or its
affiliates may have conflicting interests regarding the transactions described
herein or otherwise. We will not, however, furnish confidential information
obtained from you by virtue of the transactions contemplated by this Commitment
Letter or our other relationships with you to other persons (other than your
affiliates). You also acknowledge that each Commitment Party has no obligation
to use in connection with the Transactions, this Commitment Letter, the Fee
Letter or to furnish to you, confidential information obtained by us from other
companies.

 

You further acknowledge and agree that (i) no fiduciary, advisory or agency
relationship between you and us is intended to be or has been created in respect
of the Transactions, this Commitment Letter or the Fee Letter, irrespective of
whether we or our affiliates have advised or are advising you on other matters,
(ii) we, on the one hand, and you, on the other hand, have an arms-length
business relationship that does not directly or indirectly give rise to, nor do
you rely on, any fiduciary duty on our part in respect of the transactions
contemplated by this Commitment Letter, (iii) you are capable of evaluating and
understanding, and you understand and accept, the terms, risks and conditions of
the transactions contemplated by this Commitment Letter and the Fee Letter,
(iv) you have been advised that we and our affiliates are engaged in a broad
range of transactions that may involve interests that differ from your interests
and that we and our affiliates have no obligation to disclose such interests and
transactions to you by virtue of any fiduciary, advisory or agency relationship,
and (v) you waive, to the fullest extent permitted by law, any claims you may
have against us or our affiliates for breach of fiduciary duty or alleged breach
of fiduciary duty in respect of the financing transactions contemplated by this
Commitment Letter and agree that we and our affiliates shall have no liability
(whether direct or indirect) to you in respect of such a fiduciary duty claim or
to any person asserting such a fiduciary duty claim on behalf of or in right of
you, including your stockholders, employees or creditors. Additionally, you
acknowledge and agree that neither we nor any of our affiliates has, except as
expressly contemplated in the preceding paragraph, advised or is advising you as
to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction in connection with the Transactions, this Commitment Letter and the
Fee Letter. You shall consult with your own advisors concerning such matters and
shall be responsible for making your own independent investigation and appraisal
of the transactions contemplated by this Commitment Letter, and neither we nor
any of our affiliates shall have any responsibility or liability to you with
respect thereto. Accordingly, it is specifically understood that you will base
your decisions regarding whether and how to pursue the Transactions or any
portion thereof based on the advice of your legal, tax and other business
advisors and such other factors that you consider appropriate. We are serving as
an independent contractor hereunder, and in connection with the Transactions, in
respect of its services hereunder and in such connection and not as a fiduciary
or trustee of any party. The Borrower further acknowledges and agrees that any
review by the Lead Arrangers of it, the Acquired Business, the Facilities, any
offering of Securities (as defined in the Fee Letter), the terms of any
Securities and other matters relating thereto in connection with the financing
transactions contemplated by this Commitment Letter will be performed solely for
the benefit of the Lead Arrangers and shall not be on behalf of the Borrower or
any other person.

 

12

--------------------------------------------------------------------------------


 

You further acknowledge that each Commitment Party is a full service securities
firm engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services. In the ordinary course of
business, any Commitment Party or its affiliates may provide investment banking
and other financial services to, and/or acquire, hold or sell, for its own
accounts and the accounts of customers, equity, debt and other securities and
financial instruments (including bank loans and other obligations) of, you, the
Acquired Business and your and their respective subsidiaries and other companies
with which you, the Target or your or its subsidiaries may have commercial or
other relationships. With respect to any securities and/or financial instruments
so held by any Commitment Party or any of its affiliates or any of their
respective customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion.

 

Each Agent or its affiliates may also co-invest with, make direct investments
in, and invest or co-invest client monies in or with funds or other investment
vehicles managed by other parties, and such funds or other investment vehicles
may trade or make investments in securities of you, the Acquired Business or
other companies that may be the subject of the arrangements contemplated by this
Commitment Letter or engage in commodities trading with any thereof.

 

9.             Confidentiality.

 

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letter nor any of their terms or substance
shall be disclosed, directly or indirectly, by you to any other person or entity
except (a) to your subsidiaries and your and their officers, directors,
affiliates, employees, equityholders, attorneys, accountants, agents and
advisors who are directly involved in the consideration of this matter and on a
confidential basis, (b) in connection with any pending legal or administrative
proceeding or otherwise as required by applicable law or compulsory legal
process (in which case you agree, to the extent permitted by applicable law, to
inform us promptly thereof) or regulatory review or (c) if the Agents consent in
writing to such proposed disclosure (such consent not to be unreasonably
withheld); provided that (i) you may disclose this Commitment Letter and the
contents hereof and the Fee Letter and the contents thereof (subject to usual
and customary redactions reasonably satisfactory to the Agents) to the Acquired
Business and the officers, directors, employees, equityholders, attorneys,
accountants and advisors, controlling persons and equity holders thereof, in
each case who are directly involved in the consideration of this matter and on a
confidential basis, (ii) you may disclose this Commitment Letter and the
contents hereof (but you may not disclose the Fee Letter or the contents
thereof) in any prospectus or other offering memorandum relating to the Senior
Subordinated Notes or in any filing with the SEC in connection with the
Transactions, (iii) you may disclose the Term Sheets and the other exhibits and
annexes to the Commitment Letter, and the contents thereof, to any rating
agencies in connection with obtaining ratings for the Borrower and the
Facilities, (iv) you may disclose the aggregate fee amounts contained in the Fee
Letter as part of a generic disclosure of aggregate sources and uses related to
fee amounts applicable to the Transactions to the extent customary or required
in offering and marketing materials for the Facilities and/or the Senior
Subordinated Notes or in any public release or filing relating to the
Transactions, (v) in connection with the enforcement of your rights hereunder
and (vi) in consultation with the existing Lead Arrangers,

 

13

--------------------------------------------------------------------------------


 

you may disclose this Commitment Letter and the Fee Letter and the contents
thereof to any prospective Additional Lead Arranger or Additional Agent and to
such Additional Lead Arranger’s or Additional Agent’s respective officers,
directors, employees, attorneys, accountants and advisors, in each case on a
confidential basis.  Your obligations under this paragraph (other than in
respect of the Fee Letter) shall expire on the date occurring 12 months after
the date hereof.

 

The Agents and their respective affiliates will use all confidential information
provided to them or such affiliates by or on behalf of you hereunder solely for
the purpose of providing the services that are the subject of this Commitment
Letter and shall treat confidentially all such information; provided that
nothing herein shall prevent the Agents from disclosing any such information
(a) pursuant to the order of any court or administrative agency or in any
pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case the Agents, to the
extent permitted by law, agree to inform you promptly thereof), (b) upon the
request or demand of any regulatory authority or self-regulatory body having
jurisdiction or oversight over the Agents or any of their respective affiliates,
their business or operations, (c) to the extent that such information becomes
publicly available other than by reason of improper disclosure by the Agents or
any of their affiliates, (d) to the extent that such information is received by
the Agents from a third party that is not to their knowledge subject to
confidentiality obligations to you or the Acquired Business, (e) to the extent
that such information is independently developed by the Agents, (f) to the
Agents’ respective affiliates and their and their affiliates’ respective
officers, directors, employees, legal counsel, independent auditors and other
experts or agents who need to know such information in connection with the
Transactions and are informed of the confidential nature of such information and
are directed to maintain the confidentiality of same as provided herein, (g) to
potential Lenders, participants or assignees (other than Disqualified
Institutions) or any potential counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower, the Acquired Business or any of
their respective affiliates or any of their respective obligations, in each case
who agree that they shall be bound by the terms of this paragraph (or language
substantially similar to this paragraph), including in any confidential
information memorandum or other marketing materials, in accordance with our
standard syndication processes or customary market standards for dissemination
of such type of information, (h) for purposes of establishing a “due diligence”
defense, (i) to enforce their respective rights hereunder or under the Fee
Letter or (j) to rating agencies on a confidential basis in connection with
their evaluation of any debt securities issued or sold in connection with the
Transactions or in any offering documentation to prospective investors of such
securities.  The Agents’ obligations under this paragraph shall automatically
terminate and be superseded by the confidentiality provisions in the Credit
Documentation upon the execution and delivery of the Credit Documentation and
initial funding thereunder or shall expire on the date occurring 12 months after
the date hereof, whichever occurs earlier.

 

10.          Assignments; Etc.

 

This Commitment Letter and the Fee Letter (and your rights and obligations
hereunder and thereunder) shall not be assignable by you without the prior
written consent of each Lead Arranger and each Agent (and any attempted
assignment without such consent shall be null and void), are intended to be
solely for the benefit of the parties hereto and thereto (and

 

14

--------------------------------------------------------------------------------


 

Indemnified Persons), are not intended to confer any benefits upon, or create
any rights in favor of, any person other than the parties hereto and thereto
(and Indemnified Persons) and may not be relied upon by any person or entity
other than you.  Each Initial Lender may assign its commitment hereunder to one
or more prospective Lenders (other than to a Disqualified Institution); provided
that, except with respect to assignments to Additional Lead Arrangers or
Additional Agents as provided herein, (a) no Initial Lender shall be relieved or
novated from its obligations hereunder (including its obligation to fund the
Facilities on the Closing Date) in connection with any syndication, assignment
or participation of the Facilities (including its commitments in respect
thereof) until after the initial funding of the Facilities on the Closing Date,
(b) no assignment or novation shall become effective with respect to all or any
portion of any Initial Lender’s commitment in respect of the Facilities until
the initial funding of the Facilities on the Closing Date, and (c) unless you
agree in writing, the Initial Lenders shall retain exclusive control over all
rights and obligations with respect to their respective commitments in respect
of the applicable Facilities, including all rights with respect to consents,
modifications, supplements and amendments, until the initial funding of the
Facilities on the Closing Date has occurred. Any and all obligations of, and
services to be provided by an Agent hereunder (including, without limitation,
the commitment of such Agent) may be performed and any and all rights of the
Agents hereunder may be exercised by or through any of their respective
affiliates or branches; provided that with respect to the commitments, any
assignments thereof to an affiliate will not relieve the Agents from any of
their obligations hereunder unless and until such affiliate shall have funded
the portion of the commitment so assigned.

 

11.          Amendments; Governing Law; Etc.

 

This Commitment Letter and the Fee Letter may not be amended or modified, or any
provision hereof or thereof waived, except by an instrument in writing signed by
you and each Agent. Each of this Commitment Letter and the Fee Letter may be
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed signature page of this Commitment Letter or the Fee Letter by
facsimile (or other electronic, i.e. a “pdf” or “tif”) transmission shall be
effective as delivery of a manually executed counterpart hereof or thereof, as
the case may be. Section headings used herein and in the Fee Letter are for
convenience of reference only, are not part of this Commitment Letter or the Fee
Letter, as the case may be, and are not to affect the construction of, or to be
taken into consideration in interpreting, this Commitment Letter or the Fee
Letter, as the case may be. Notwithstanding anything to the contrary set forth
herein, each Agent may, in consultation with you, place customary advertisements
in financial and other newspapers and periodicals or on a home page or similar
place for dissemination of customary information on the Internet or worldwide
web as it may choose, and circulate similar promotional materials, after the
Closing Date in the form of a “tombstone” or otherwise describing the names of
the Borrower, the Acquired Business and their respective affiliates (or any of
them), and the amount, type and closing date of the transactions contemplated
hereby, all at the expense of such Agent. This Commitment Letter and the Fee
Letter set forth the entire agreement between the parties hereto as to the
matters set forth herein and therein and supersede all prior understandings,
whether written or oral, between us with respect to the matters herein and
therein.  Each of the parties hereto agrees that (i) this Commitment Letter is a
binding and enforceable agreement with respect to the subject matter contained
herein, including an agreement to negotiate in good faith the Credit
Documentation by the parties hereto in a manner

 

15

--------------------------------------------------------------------------------


 

consistent with this Commitment Letter, it being acknowledged and agreed that
the funding of the Incremental Term Loan B Facility is subject only to the
Funding Conditions as provided herein and (ii) the Fee Letter is a binding and
enforceable agreement with respect to the subject matter contained therein.
 THIS COMMITMENT LETTER AND THE FEE LETTER SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE
CONFLICTS OF LAW PROVISIONS THEREOF); provided, however, that (a) whether the
Acquisition has been consummated as contemplated by the Acquisition Documents
and (b) the determination of whether the representations made by the Acquired
Business or any of its affiliates are accurate and whether as a result of any
inaccuracy of any such representations the Borrower or any of its affiliates
have the right to terminate its (or their) obligations, or has the right not to
consummate the Acquisition, under the Acquisition Documents, in each case, shall
be governed by, and construed in accordance with, the English law.

 

12.          Jurisdiction.

 

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the County of
New York, Borough of Manhattan, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Commitment Letter, the
Fee Letter or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and agrees that all claims in
respect of any such action or proceeding shall be heard and determined only in
such courts located within New York County, (b) waives, to the fullest extent it
may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Commitment Letter, the Fee Letter or the transactions
contemplated hereby or thereby in any such New York State or Federal court, as
the case may be, (c) waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court and (d) agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Service of any process,
summons, notice or document by registered mail or overnight courier addressed to
you at the address above shall be effective service of process against you for
any suit, action or proceeding brought in any such court. Nothing in this
paragraph shall affect the right of any Commitment Party, any of its affiliates
or any Indemnified Party to serve process in any manner permitted by law.

 

13.          Waiver of Jury Trial.

 

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, SUIT, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY
PARTY RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER, THE FEE LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.

 

16

--------------------------------------------------------------------------------


 

14.          Surviving Provisions.

 

The provisions of Sections 3, 6, 7, 8, 9, 11, 12, 13 and 14 of this Commitment
Letter and the provisions of the Fee Letter shall remain in full force and
effect regardless of whether definitive Credit Documentation shall be executed
and delivered (other than those provisions relating to syndication which shall
terminate upon the expiration or termination of this Commitment Letter if no
definitive Credit Documentation shall have been executed and delivered) and
notwithstanding the termination of this Commitment Letter or the commitments of
the Agents hereunder and our agreements to perform the services described
herein; provided that your obligations under this Commitment Letter and the Fee
Letter (other than those provisions relating to confidentiality, the syndication
of the Facilities and the payment of agency fees to any Agent) shall
automatically terminate and be superseded by (to the extent covered by
comparable provisions in) the definitive Credit Documentation relating to the
Facilities upon the initial funding thereunder and the payment of all amounts
owing at such time hereunder and under the Fee Letter.  You may terminate the
Initial Lenders’ commitments with respect to the Facilities hereunder at any
time in their entirety (but not in part), subject to the provisions of the
preceding sentence, by written notice to the Initial Lenders.

 

15.          PATRIOT Act Notification.

 

Each Agent hereby notifies you that each Agent and each Lender subject to the
USA PATRIOT ACT (Title III of Pub. Law 107-56 (signed into law October 26,
2001)) (as amended from time to time, the “PATRIOT Act”) is required to obtain,
verify and record information that identifies the Borrower and any other obligor
under the Facilities and any related Credit Documentation and other information
that will allow such Lender to identify the Borrower and any other obligor in
accordance with the PATRIOT Act. This notice is given in accordance with the
requirements of the PATRIOT Act and is effective as to each Agent and each
Lender. You hereby acknowledge and agree that the Agents shall be permitted to
share any or all such information with the Lenders.

 

16.          Termination and Acceptance.

 

Each Initial Lender’s commitments with respect to the Facilities as set forth
above, and each Agent’s agreements to perform the services described herein,
will automatically terminate (without further action or notice and without
further obligation to you) on the first to occur of (i) 5:00 p.m. New York City
time on January 31, 2017, (ii) any time after the execution of the Acquisition
Agreement and prior to the consummation of the Transactions, the date of the
termination of the Acquisition Agreement in accordance with its terms (other
than with respect to terms that survive such termination), (iii) with respect to
any portion of the Incremental Term Loan B Facility, if and to the extent the
consummation of the Acquisition occurs without the use of such portion of the
Incremental Term Loan B Facility or (iv) the earliest date on which you release
a written public statement of your intention not to consummate the
Transactions.  In addition, our commitment hereunder to provide and arrange the
Senior Subordinated Bridge Facility will terminate upon, and to the extent of,
the issuance of the Senior Subordinated Notes or the Securities (as defined in
the Fee Letter) in lieu thereof.  Moreover, to the extent that the Borrower
(i) consummates an issuance of common stock (an “Equity Offering”) in a public
offering and/or (ii) sells equity interests it holds in National CineMedia,
L.L.C to finance all or a

 

17

--------------------------------------------------------------------------------


 

portion of the Acquisition (as defined in Exhibit A), then there shall be a
dollar-for-dollar reduction in the total commitment amount hereunder in respect
of the Senior Subordinated Bridge Facility for aggregate net cash proceeds
realized in an amount such that the Total Net Leverage Ratio (as defined below),
on a pro forma basis (after giving effect to the Transactions), is equal to
4.25:1.00 (the “Equity-Funded Reduction”); except to the extent such proceeds
are required to be utilized pursuant to prepayment requirements under the
Existing Credit Agreement and any prepayment requirements in connection with the
Carl Acquisition.

 

For purposes of this Commitment Letter, “Total Net Leverage Ratio” shall mean as
of any date of determination, on a Pro Forma Basis, the ratio of (i) all
Indebtedness of the Borrower and its Subsidiaries (determined on a Consolidated
basis) as of such date; provided, however, that Indebtedness will not include:
(a) any obligation of the Borrower to any Subsidiary or any obligation of a
Subsidiary to the Borrower or another Subsidiary, (b) any liability for Federal,
state, foreign, local or other taxes owed or owing by the Borrower or any of its
Subsidiaries, (c) any accounts payable or other liability to trade creditors
arising in the ordinary course of business (including guarantees thereof or
instruments evidencing such liabilities), or (d) any Stock, to (ii) Annualized
EBITDA for the Borrower and its Subsidiaries for the period of four consecutive
Fiscal Quarters of the Borrower ended March 31, 2016 (where each such term not
defined herein shall have the meaning given to it in the Existing Credit
Agreement).

 

If the foregoing correctly sets forth our agreement with you, please indicate
your acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to us executed counterparts hereof and of the Fee Letter not later
than 11:59 p.m., New York City time, on July 19, 2016.  The commitments of the
Initial Lenders hereunder, and the Agents’ agreements to perform the services
described herein, will expire automatically (and without further action or
notice and without further obligation to you) at such time in the event that we
have not received such executed counterparts in accordance with the immediately
preceding sentence.

 

[Remainder of this page intentionally left blank]

 

18

--------------------------------------------------------------------------------


 

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

 

Very truly yours,

 

 

 

CITIGROUP GLOBAL MARKETS INC.

 

 

 

 

 

/s/ Matthew S. Burke

 

Name: Matthew S. Burke

 

Title:    Managing Director

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date first above written:

 

 

 

AMC ENTERTAINMENT HOLDINGS, INC.

 

 

 

 

 

/s/ Craig Ramsey

 

Name: Craig R. Ramsey

 

Title: Executive Vice President and CFO

 

 

[Commitment Letter]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Project Nola

Transaction Description

 

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the commitment letter to which this Exhibit A is attached (the
“Commitment Letter”) and in the other Exhibits to the Commitment Letter.

 

The Borrower intends to (i) acquire all of the outstanding equity of a company
identified to us and code-named “Nola” (“Target” and, together with its
subsidiaries , the “Acquired Business”) on the Closing Date (as defined below),
by way of (a) the purchase of the entire issued share capital of the Target by a
newly-formed direct or indirect wholly-owned subsidiary (such subsidiary,
“Acquisition Sub”) of the Borrower and (b) the purchase by the Target of certain
shares held by the Management Shareholders (as defined in the Acquisition
Agreement) in Odeon and UCI Cinemas Group Limited in accordance with the
Acquisition Documents (the “Acquisition”); and (ii) refinance in full all
outstanding indebtedness of the Target, including its £90.0 million Revolving
Credit Facility Agreement, £300.0 million Senior Secured Notes due 2018 and its
€200m Senior Secured Notes due 2018 (such refinancings, the “Refinancing”).

 

You have further advised us that in connection with the Acquisition:

 

(A)          on the date of the consummation of the Acquisition, the Borrower
shall borrow incremental term loans (the “Incremental Term Loan B Facility”)
under the Borrower’s existing credit agreement dated April 30, 2013 (as amended
by that certain First Amendment to Credit Agreement dated December 11, 2015, the
“Existing Credit Agreement”) in an aggregate amount of up to $525 million, which
may, at the Borrower’s option, be decreased by the proceeds of Senior
Subordinated Notes in accordance with clause (B) below; and

 

(B)          the Borrower will, at its option, either (i) issue in one or more
Offerings (as defined below) an aggregate principal amount of its senior
subordinated notes (the “Senior Subordinated Notes”) that, taken together,
generate gross proceeds on or prior to the Closing Date of not less than $800
million with the proceeds deposited into an escrow account pending release on
the Closing Date; or (ii) to the extent the Borrower receives gross proceeds
from the Offerings on or prior to the Closing Date in an amount less than $800
million, then the Borrower will borrow on the Closing Date senior subordinated
bridge loans (the “Senior Subordinated Bridge Loans”) under a senior increasing
rate bridge facility (the “Senior Subordinated Bridge Facility” and, together
with the Incremental Term Loan B Facility, the “Facilities”) in an aggregate
principal amount of up to $800 million (subject to the Equity-Funded Reduction);
provided, for the avoidance of doubt, that at the Borrower’s option, a portion
of the Incremental Term Loan B Facility may be allocated to the issuance of the
Senior Subordinated Notes.

 

“Offerings” means, collectively, any Rule 144A or other private placement of
Senior Subordinated Notes and any offering or placement of Securities (as
defined in the Fee Letter), in each case that is consummated after the date
hereof and on or prior to the Closing Date (it being understood that the terms
“Offerings” and “Senior Subordinated Notes” as used

 

--------------------------------------------------------------------------------


 

herein exclude any offering or placement of securities contemplated by, or that
reduces any commitment or is required to repay or refinance any indebtedness
contemplated by, the Project Carl Commitment Letter and/or related fee letter).

 

“Transactions” means, collectively, the Acquisition, the Refinancing and the
other transactions described above in clauses (A) through (C).

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Project Nola

$525 million Incremental Term Loan B Facility

Summary of Principal Terms and Conditions(1)

 

Borrower:

 

AMC Entertainment Holdings, Inc., a Delaware corporation (the “Borrower”).

 

 

 

Administrative Agent:

 

Same as the Existing Credit Agreement.

 

 

 

Lead Arranger and Bookrunner:

 

Citi will act as lead arranger and bookrunner for the Incremental Term Loan B
Facility (as defined below), and will perform the duties customarily associated
with such roles (together with any Additional Lead Arrangers appointed in
accordance with the terms set forth in the Commitment Letter (if any), the “Lead
Arrangers”).

 

 

 

Incremental Term Loan B Facility:

 

1. Amount: “B” incremental term loan facility in an aggregate principal amount
of up to $525 million, which amount may be reduced as described in paragraph
(A) of Exhibit A to the Commitment Letter (the “Incremental Term Loan B
Facility”).

 

 

 

 

 

2. Currency: U.S. dollars.

 

 

 

 

 

3. Use of Proceeds: The loans made pursuant to the Incremental Term Loan B
Facility (the “Incremental Term Loans”) may only be incurred on the Closing Date
and the proceeds thereof shall be utilized, together with the proceeds of the
Senior Subordinated Notes, the Securities or the Senior Subordinated Bridge
Facility, as applicable, solely (i) to finance, in part, the Acquisition and the
Refinancing and to pay the fees, premiums, expenses and other transaction costs
in connection with the Transactions, including OID and upfront fees and (ii) to
the extent any portion of the Incremental Term Loan B Credit Facility remains
available following application of proceeds pursuant to preceding clause (i),
for general corporate purposes.

 

 

 

 

 

4. Maturity: The final maturity date of the Incremental Term Loan B Facility
shall be December 15, 2022 (the “Incremental Term Loan Maturity Date”).

 

 

 

 

 

5. Amortization: (i) Annual amortization (payable in four equal quarterly
installments) of the Incremental Term Loans shall be required in an amount equal
to 1.00% of the initial aggregate principal amount of the Incremental Term
Loans.

 

 

 

 

 

(ii) The remaining aggregate principal amount of Incremental Term

 

--------------------------------------------------------------------------------

(1)  All capitalized terms used but not defined herein have the meanings given
to them in the Commitment Letter to which this term sheet is attached, including
the other Exhibits thereto.

 

--------------------------------------------------------------------------------


 

 

 

Loans originally incurred shall be due and payable in full on the Incremental
Term Loan Maturity Date.

 

 

 

 

 

6. Availability: Incremental Term Loans may only be incurred on the Closing
Date. Once repaid, no amount of Incremental Term Loans may be reborrowed.

 

 

 

Guarantees and Security:

 

Same as the Existing Credit Agreement subject in each case to the Funds Certain
Provisions. “Guaranties”, “Guarantors” and “Collateral” shall be as defined in
the Existing Credit Agreement; provided that the exceptions included in the
Existing Credit Agreement, including without limitation for Foreign
Subsidiaries, shall apply.

 

 

 

Documentation:

 

The definitive documentation governing the Incremental Term Loan B Credit
Facility (the “Incremental Credit Documentation”) will be the Existing Credit
Agreement as amended by the Incremental Amendment (as defined in the Existing
Credit Agreement) (the “Documentation Principles”); and the funding under the
Incremental Credit Documentation on the Closing Date will be subject only to the
Funding Conditions.

 

 

 

Voluntary Prepayments:

 

101% soft call protection shall be applicable to the Incremental Term Loan B
Facility from the Closing Date until the six-month anniversary thereof; provided
that, in the event the Incremental Term Loan B Facility is, at the option of the
Lead Arrangers, structured as a “tack on” to the existing Term Loans under and
as defined in the Existing Credit Agreement, soft call protection shall be
applicable to the Incremental Term Loan B Facility as set forth in the Existing
Credit Agreement with respect to the existing Term Loans.

 

 

 

Mandatory Repayments and Commitment Reductions:

 

Same as the Existing Credit Agreement.

 

 

 

Interest Rates:

 

At the Borrower’s option, Incremental Term Loans may be maintained from time to
time as (x) Base Rate Loans, which shall bear interest at the Base Rate (or, if
greater at any time, the Base Rate Floor (as defined below)) in effect from time
to time plus the Applicable Margin (as defined below) or (y) LIBOR Loans, which
shall bear interest at LIBOR (adjusted for statutory reserve requirements) as
determined by the Administrative Agent for the respective interest period (or,
if greater at any time, the LIBOR Floor (as defined below)), plus the Applicable
Margin.

 

 

 

 

 

“Applicable Margin” shall mean a percentage per annum equal to (i) in the case
of (A) Base Rate Loans, 2.25%, and (B) LIBOR Loans, 3.25%.

 

 

 

 

 

“Base Rate Floor” shall mean 1.75% per annum.

 

B-2

--------------------------------------------------------------------------------


 

 

 

“LIBOR Floor” shall mean 0.75% per annum.

 

“Base Rate” shall mean the highest of (x) the rate that the Administrative Agent
announces from time to time as its prime lending rate, as in effect from time to
time, (y) 1/2 of 1% in excess of the overnight federal funds rate, and (z) LIBOR
for an interest period of one month plus 1.00%.

 

 

 

 

 

Interest periods of 1, 2, 3 and 6 months or, to the extent agreed to by all
Lenders with commitments and/or Incremental Term Loans under a given tranche of
the Incremental Term Loan B Facility, 12 months or periods shorter than 1 month
shall be available in the case of LIBOR Loans.

 

 

 

 

 

Interest in respect of Base Rate Loans shall be payable quarterly in arrears on
the last business day of each calendar quarter. Interest in respect of LIBOR
Loans shall be payable in arrears at the end of the applicable interest period
and every three months in the case of interest periods in excess of three
months. Interest will also be payable at the time of repayment of any Loans and
at maturity. All interest on Base Rate Loans, LIBOR Loans and commitment fees
and any other fees shall be based on a 360-day year and actual days elapsed (or,
in the case of Base Rate Loans determined by reference to the prime lending
rate, a 365/366-day year and actual days elapsed).

 

 

 

Default Interest:

 

Same as the Existing Credit Agreement.

 

 

 

Yield Protection:

 

Same as the Existing Credit Agreement.

 

 

 

Agent/Lender Fees:

 

The Administrative Agent, the Lead Arrangers and the Lenders shall receive such
fees as have been separately agreed upon.

 

 

 

Conditions Precedent:

 

Only those conditions precedent on Exhibit D to the Commitment Letter, subject
in each case to the Funds Certain Provisions.

 

 

 

Representations and Warranties:

 

Same as the Existing Credit Agreement.

 

 

 

Affirmative, Negative and Financial Covenants:

 

Same as the Existing Credit Agreement.

 

 

 

Unrestricted Subsidiaries:

 

Same as the Existing Credit Agreement.

 

 

 

Events of Default:

 

Same as the Existing Credit Agreement.

 

 

 

Assignments and

 

Same as the Existing Credit Agreement (other than Disqualified

 

B-3

--------------------------------------------------------------------------------


 

Participations:

 

 Institutions).

 

 

 

Waivers and Amendments:

 

Same as the Existing Credit Agreement.

 

 

 

Defaulting Lenders:

 

Same as the Existing Credit Agreement.

 

 

 

Indemnification; Expenses:

 

Same as the Existing Credit Agreement.

 

 

 

Governing Law and Forum; Submission to Exclusive Jurisdiction:

 

Same as the Existing Credit Agreement (New York).

 

 

 

Counsel to the Administrative Agent and the Lead Arrangers:

 

Latham & Watkins LLP.

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Project Nola

$800 million Senior Subordinated Bridge Facility

Summary of Principal Terms and Conditions

 

Borrower:

 

AMC Entertainment Holdings, Inc., a Delaware corporation (the “Borrower”).

 

 

 

Agent:

 

Citi, acting through one or more of its branches or affiliates, will act as sole
administrative agent (in such capacity, the “Bridge Facility Administrative
Agent”) and Citi will act as syndication agent for a syndicate of banks,
financial institutions and other lenders, excluding any Disqualified
Institutions (the “Bridge Lenders”), and will perform the duties customarily
associated with such roles.

 

 

 

Joint Lead Arrangers and Joint Bookrunners:

 

Citi will act as lead arranger and bookrunner for the Senior Subordinated Bridge
Facility, and will perform the duties customarily associated with such roles
(together with any Additional Lead Arrangers appointed in accordance with the
terms set forth in the Commitment Letter (if any), the “Lead Bridge Arrangers”).

 

 

 

Senior Subordinated Bridge Facility:

 

Senior subordinated unsecured bridge loans in an aggregate principal amount of
up to $800 million, less the aggregate gross cash proceeds from any Senior
Subordinated Notes and Securities (as defined in the Fee Letter) issued (i) on
the Closing Date or (ii) prior to the Closing Date, with the proceeds thereof
deposited into an escrow account pending release on the Closing Date, and
subject to the Equity-Funded Reduction (the “Senior Subordinated Bridge Loans”)
provided that the escrow agreement shall be in form and substance acceptable to
the Borrower and the Lead Arrangers and the escrow arrangement and release
condition of such proceeds from the escrow account shall be subject to the Funds
Certain Provisions and not be more restrictive to the Borrower than the Funding
Conditions.

 

 

 

Purpose:

 

The proceeds of the Senior Subordinated Bridge Loans will be used by the
Borrower on the Closing Date, together with the proceeds from the Incremental
Term Loan B Facility, and the issuance of Senior Subordinated Notes and/or
Securities (if any), solely to finance, in part, the Acquisition and the
Refinancing and to pay the fees, premiums, expenses and other transaction

 

--------------------------------------------------------------------------------


 

 

 

costs.

 

 

 

Availability:

 

The Bridge Lenders will make the Senior Subordinated Bridge Loans on the Closing
Date in a single drawing. Amounts borrowed under the Senior Subordinated Bridge
Facility that are repaid or prepaid may not be reborrowed.

 

 

 

Guarantees:

 

Same as the Borrower’s existing 5.75% Senior Subordinated Notes due 2025 (the
“Existing Subordinated Notes”); provided that the exceptions included in the
Existing Credit Agreement, including without limitation for Foreign
Subsidiaries, shall apply.

 

 

 

Security:

 

None.

 

 

 

Interest Rates:

 

The Senior Subordinated Bridge Loans shall bear interest, reset quarterly, at
the rate of the Adjusted LIBOR plus 6.00% per annum (the “Interest Rate”) and
such spread over Adjusted LIBOR shall automatically increase by 0.50% for each
period of three months (or portion thereof) after the Closing Date that Senior
Subordinated Bridge Loans are outstanding; provided, however, that the interest
rate determined in accordance with the foregoing shall not exceed the Total
Bridge Loan Cap (as defined in the Fee Letter) (excluding interest at the
default rate as described below).

 

“Adjusted LIBOR” on any date, means the greater of (i) 1.00% and (ii) the rate
(adjusted for statutory reserve requirements for eurocurrency liabilities) for
eurodollar deposits for a three-month period appearing on the LIBOR 01
page published by Reuters two business days prior to such date.

 

Upon the occurrence of a Demand Failure Event (as defined in the Fee Letter),
the outstanding Senior Subordinated Bridge Loans shall automatically begin to
accrue interest at the Total Bridge Loan Cap.

 

 

 

Interest Payments:

 

Interest on the Senior Subordinated Bridge Loans will be payable in cash,
quarterly in arrears.

 

 

 

Default Rate:

 

Overdue principal, interest and other amounts shall bear interest, after as well
as before judgment, at a rate per annum equal to 2.00% plus the Interest Rate.

 

 

 

Conversion and Maturity:

 

Any outstanding amount under the Senior Subordinated Bridge Loans will be
required to be repaid on the earlier of (a) the closing date(s) of any permanent
financing(s), but only to the extent of the net cash proceeds realized
therefrom, and (b) the

 

C-2

--------------------------------------------------------------------------------


 

 

 

one-year anniversary of the initial funding date of the Senior Subordinated
Bridge Loans (the “Bridge Loan Maturity Date”); provided, however, that if the
Borrower has failed to raise permanent financing before the date set forth in
clause (b) above, the Senior Subordinated Bridge Loans shall be converted,
subject to the conditions outlined under “Conditions to Conversion” on Annex C-I
hereto, to a senior subordinated unsecured term loan facility (the “Senior
Subordinated Extended Term Loans”) with a maturity of seven years after the
Conversion Date (as defined in Annex C-I hereto). At any time or from time to
time on or after the Conversion Date, upon reasonable prior written notice from
the Bridge Lenders and in a minimum principal amount of at least $100.0 million
(or such lesser principal amount as represents all outstanding Senior
Subordinated Extended Term Loans), the Senior Subordinated Extended Term Loans
may be exchanged in whole or in part for senior subordinated unsecured exchange
notes (the “Senior Subordinated Exchange Notes”) having an equal principal
amount and having the terms set forth in Annex C-II hereto.

 

The Senior Subordinated Extended Term Loans will be governed by the provisions
of the Senior Subordinated Bridge Documentation (as defined below) and will have
the same terms as the Senior Subordinated Bridge Loans except as expressly set
forth in Annex C-I hereto. The Senior Subordinated Exchange Notes will be issued
pursuant to an indenture that will have the terms set forth on Annex C-II
hereto.

 

 

 

Mandatory Prepayments:

 

The Borrower will prepay the Senior Subordinated Bridge Loans at par, together
with accrued interest to the prepayment date, with any of the following: (i) the
net proceeds from the issuance of the Securities (as defined in the Fee Letter);
provided that in the event any Bridge Lender or affiliate of a Bridge Lender
purchases debt securities from the Borrower pursuant to a “Securities Demand”
under the Fee Letter at an issue price above the level at which such Bridge
Lender or affiliate has reasonably determined such Securities can be resold by
such Bridge Lender or affiliate to a bona fide third party at the time of such
purchase (and notifies the Borrower thereof), the net proceeds received by the
Borrower in respect of such Securities may, at the option of such Bridge Lender
or affiliate, be applied first to repay the Senior Subordinated Bridge Loans
held by such Bridge Lender or affiliate (provided that if there is more than one
such Bridge Lender or affiliate then such net proceeds will be applied pro rata
to repay the Senior Subordinated Bridge Loans of all such Bridge Lenders or
affiliates in proportion to such Bridge Lenders’ or affiliates’ principal amount
of Securities purchased

 

C-3

--------------------------------------------------------------------------------


 

 

 

from the Borrower) prior to being applied to prepay the Senior Subordinated
Bridge Loans held by other Bridge Lenders; (ii) subject to prepayment
requirements under the Existing Credit Agreement and any prepayment requirements
in connection with the Carl Acquisition, the net proceeds from any other
indebtedness (including subordinated indebtedness) for borrowed money incurred
by the Borrower and its restricted subsidiaries (other than purchase money and
other similar indebtedness permitted under the Existing Credit Agreement);
(iii) subject to prepayment requirements in connection with the Carl
Acquisition, the net cash proceeds from the issuance of equity interests by, or
equity contributions to, Borrower (other than equity contributed pursuant to
employee stock plans); and (iv) subject to certain customary and other
exceptions, reinvestment rights to be agreed upon and prepayment requirements
under the Existing Credit Agreement and the Carl Acquisition, the net proceeds
from non-ordinary course asset sales by, and casualty events related to the
property of, Borrower or any of its restricted subsidiaries (including sales of
equity interests of any restricted subsidiary of the Borrower).

 

 

 

Voluntary Prepayments:

 

The Senior Subordinated Bridge Loans may be prepaid at par prior to the Bridge
Loan Maturity Date, in whole or in part, upon written notice, at the option of
the Borrower, at any time, together with accrued interest to the prepayment date
and break funding payments, if applicable.

 

 

 

Change of Control:

 

In the event of a Change of Control (to be defined in a manner consistent with
the Existing Subordinated Notes, each Bridge Lender will have the right to
require the Borrower, and the Borrower must offer, to prepay at par the
outstanding principal amount of the Senior Subordinated Bridge Loans plus
accrued and unpaid interest thereon to the date of prepayment.

 

 

 

Assignments and Participations:

 

The Bridge Lenders shall have the right to assign their interest in the Senior
Subordinated Bridge Loans in whole or in part without the consent of the
Borrower (other than to Disqualified Institutions); provided, however, that
(i) prior to the date that is one year after the Closing Date and unless a
Demand Failure Event in respect of the Senior Subordinated Bridge Loans has
occurred or a payment or bankruptcy event of default shall have occurred and be
continuing, the consent of the Borrower shall be required with respect to any
assignment (such consent not to be unreasonably withheld, delayed or
conditioned) if, subsequent thereto, the Commitment Parties (together with their
respective affiliates) would hold, in the aggregate, less than 50.1% of the
outstanding Senior Subordinated Bridge Loans and (ii) the

 

C-4

--------------------------------------------------------------------------------


 

 

 

Borrower shall be notified of such assignment. For any assignments for which the
Borrower’s consent is required, such consent shall be deemed to have been given
if the Borrower has not responded within five business days of a written request
for such consent.

 

The Bridge Lenders shall have the right to participate their interest in the
Senior Subordinated Bridge Loans without restriction, other than customary
voting limitations and, to the extent the list of Disqualified Institutions is
made available to all Bridge Lenders to Disqualified Institutions. Participants
will have the same benefits as the selling Bridge Lenders would have (and will
be limited to the amount of such benefits) with regard to cost and yield
protection, subject to customary limitations and restrictions.

 

 

 

Documentation:

 

The definitive credit documentation for the Senior Subordinated Bridge Facility
(the “Senior Subordinated Bridge Documentation”) will be consistent with the
indenture governing the Existing Subordinated Notes, as modified to (i) reflect
the terms and conditions set forth herein and in the Commitment Letter,
(ii) take account of differences related to the operational requirements of the
Borrower, the Acquired Business and their respective subsidiaries in light of
their size, industries, businesses, business practices (after giving effect to
the Transactions and, if consummated, the Carl Acquisition); provided that
“baskets” may be greater than those contained in the Existing Subordinated Notes
after giving due consideration to the pro forma metrics of the Borrower and
(iii) operational and administrative changes reasonably required by the Bridge
Facility Administrative Agent, the definitive terms of which will be negotiated
in good faith (the “Bridge Documentation Principles”); and the Senior
Subordinated Bridge Documentation will be subject only to the Funding
Conditions. Notwithstanding the foregoing, the Senior Subordinated Bridge
Documentation will contain only those mandatory repayments, representations,
warranties, covenants and events of default expressly set forth (or referred to)
in this Term Sheet, and only the conditions to borrowing set forth or referred
to in Exhibit D to the Commitment Letter (subject to the Funds Certain
Provisions).

 

 

 

Conditions Precedent to Borrowing:

 

Only the conditions precedent on Exhibit D to the Commitment Letter, subject in
each case to the Funds Certain Provisions.

 

 

 

Representations and Warranties:

 

The Senior Subordinated Bridge Documentation will contain representations and
warranties relating to the Borrower and its subsidiaries substantially similar
to those contained in the

 

C-5

--------------------------------------------------------------------------------


 

 

 

Existing Credit Agreement, with such changes as are appropriate to reflect the
bridge loan nature of the Senior Subordinated Bridge Loans (and in any event
such representations and warranties shall be no more restrictive to the Borrower
and its subsidiaries than those set forth in the Existing Credit Agreement).

 

 

 

Covenants:

 

The Senior Subordinated Bridge Documentation will contain affirmative and
incurrence-based negative covenants relating to the Borrower and its restricted
subsidiaries consistent, to the extent applicable, with the Bridge Documentation
Principles. The negative covenants governing restricted payments, liens and
limitations on indebtedness shall be no more restrictive than those set forth in
the Existing Credit Agreement prior to the Conversion Date. The Senior
Subordinated Bridge Documentation shall not contain any financial maintenance
covenants.

 

 

 

Events of Default:

 

Customary for transactions of this type and consistent with the Bridge
Documentation Principles, including, without limitation, payment defaults,
covenant defaults, bankruptcy and insolvency, monetary judgments in an amount in
excess of an amount to be agreed, cross acceleration of and failure to pay at
final maturity other indebtedness aggregating an amount in excess of an amount
to be agreed, subject to, in certain cases, customary thresholds and grace
periods.

 

 

 

Voting:

 

Amendments and waivers of the Senior Subordinated Bridge Documentation will
require the approval of Bridge Lenders holding at least a majority of the
outstanding Senior Subordinated Bridge Loans, except that the consent of each
affected Bridge Lender will be required for, among other things, (i) reductions
of principal, interest rates or fees, (ii) extensions of the Bridge Loan
Maturity Date, (iii) additional restrictions on the right to exchange Senior
Subordinated Extended Term Loans for Senior Subordinated Exchange Notes or any
amendment of the rate of such exchange or (iv) any amendment to the Senior
Subordinated Exchange Notes that requires (or would, if any Senior Subordinated
Exchange Notes were outstanding, require) the approval of all holders of Senior
Subordinated Exchange Notes.

 

 

 

Cost and Yield Protection:

 

To conform to the Existing Credit Agreement.

 

 

 

Expenses and Indemnification:

 

To conform to the Existing Credit Agreement.

 

 

 

Governing Law and Forum;

 

All Senior Subordinated Bridge Documentation shall be

 

C-6

--------------------------------------------------------------------------------


 

Submission to Exclusive Jurisdiction:

 

governed by the internal laws of the State of New York. The Borrower and the
Guarantors will submit to the exclusive jurisdiction and venue of any New York
State court or Federal court sitting in the County of New York, Borough of
Manhattan, and appellate courts thereof.

 

 

 

Counsel to the Bridge Facility Administrative Agent and the Lead Bridge
Arrangers:

 

Latham & Watkins LLP.

 

C-7

--------------------------------------------------------------------------------


 

ANNEX C-I

 

Senior Subordinated Extended Term Loans

 

Borrower:

 

Same as Senior Subordinated Bridge Loans.

 

 

 

Guarantees:

 

Same as Senior Subordinated Bridge Loans.

 

 

 

Security:

 

None.

 

 

 

Facility:

 

Subject to “Conditions to Conversion” below, the Senior Subordinated Bridge
Loans will convert into senior subordinated unsecured extended loans (the
“Senior Subordinated Extended Term Loans”) in an initial principal amount equal
to 100% of the outstanding principal amount of the Senior Subordinated Bridge
Loans on the one-year anniversary of the Closing Date (the “Conversion Date”).
Subject only to the conditions precedent set forth below, the Senior
Subordinated Extended Term Loans will be available to the Borrower to refinance
the Senior Subordinated Bridge Loans on the Conversion Date. The Senior
Subordinated Extended Term Loans will be governed by the Senior Subordinated
Bridge Documentation and, except as set forth below, shall have the same terms
as the Senior Subordinated Bridge Loans.

 

 

 

Maturity:

 

Seven years from the Conversion Date (the “Final Maturity Date”).

 

 

 

Interest Rate:

 

The Senior Subordinated Extended Term Loans shall bear interest, payable in cash
semi-annually, in arrears at a fixed rate per annum equal to the Total Bridge
Loan Cap.

 

 

 

Covenants, Events of Default and Prepayments:

 

From and after the Conversion Date, the covenants, events of default and
mandatory prepayment provisions applicable to the Senior Subordinated Extended
Term Loans will conform to those applicable to the Senior Subordinated Exchange
Notes (described on Annex C-II), except with respect to the right to exchange
Senior Subordinated Extended Term Loans for Senior Subordinated Exchange Notes;
provided that the optional prepayment provisions applicable to the Senior
Subordinated Bridge Loans shall remain applicable to the Senior Subordinated
Extended Term Loans.

 

 

 

Conditions to Conversion:

 

One year after the Closing Date, unless (A) the Borrower is subject to a
bankruptcy or other insolvency proceeding or (B) there exists a payment default
(whether or not matured) with respect to the Senior Subordinated Bridge Loans or
any fees

 

--------------------------------------------------------------------------------


 

 

 

payable thereunder, the Senior Subordinated Bridge Loans shall convert into the
Senior Subordinated Extended Term Loans; provided, however, that if an event
described in clause (B) is continuing at the scheduled Conversion Date but the
applicable grace period, if any, set forth in the events of default provision of
the Senior Subordinated Bridge Documentation has not expired, the Conversion
Date shall be deferred until the earlier to occur of (i) the cure of such event
or (ii) the expiration of any applicable grace period.

 

C-I-2

--------------------------------------------------------------------------------


 

ANNEX C-II

 

Senior Subordinated Exchange Notes

 

Issuer:

 

Same as Borrower under Senior Subordinated Extended Term Loans.

 

 

 

Guarantees:

 

Same as Senior Subordinated Extended Term Loans.

 

 

 

Maturity:

 

Seven years from the Conversion Date.

 

 

 

Security:

 

None.

 

 

 

Interest Rate; Redemption:

 

Each Senior Subordinated Exchange Note will bear interest, payable in cash
semi-annually in arrears, at a fixed rate per annum equal to the Total Bridge
Loan Cap. Except as set forth below, the Senior Subordinated Exchange Notes will
be non-callable until the third anniversary of the Closing Date and will be
callable thereafter at par plus accrued interest plus a premium equal to
three-fourths of the coupon of the Senior Subordinated Exchange Notes, declining
ratably to par on the date that is two years prior to maturity of the Senior
Subordinated Exchange Notes. The Senior Subordinated Exchange Notes will provide
for mandatory repurchase offers consistent with the Existing Subordinated Notes.

 

Prior to the third anniversary of the Closing Date, the Borrower may redeem up
to 35% of such Senior Subordinated Exchange Notes with the proceeds from an
equity offering at a redemption price equal to par plus accrued interest plus a
premium equal to 100% of the coupon in effect on such Senior Subordinated
Exchange Notes.

 

Prior to the third anniversary of the Closing Date, the Borrower may redeem such
Senior Subordinated Exchange Notes at a make-whole price based on U.S. Treasury
notes with a maturity closest to the third anniversary of the Closing Date plus
50 basis points plus accrued interest.

 

Prior to a Demand Failure Event, any Senior Subordinated Exchange Notes held by
the Commitment Parties or their respective affiliates (other than (x) asset
management affiliates purchasing Senior Subordinated Exchange Notes in the
ordinary course of their business as part of a regular distribution of the
Senior Subordinated Exchange Notes (“Asset Management Affiliates”) and
(y) Senior Subordinated Exchange Notes acquired pursuant to bona fide open
market purchases from third

 

--------------------------------------------------------------------------------


 

 

 

parties or market making activities), shall be prepayable and/or subject to
redemption in whole or in part at par plus accrued interest on a non-ratable
basis so long as such Senior Subordinated Exchange Notes are held by them.

 

 

 

Offer to Repurchase Upon a Change of Control:

 

The Issuer will be required to make an offer to repurchase the Senior
Subordinated Exchange Notes following the occurrence of a “change of control” at
a price in cash equal to 101% of the outstanding principal amount thereof, plus
accrued and unpaid interest to the date of repurchase; provided that Senior
Subordinated Exchange Notes held by the Commitment Parties or their respective
affiliates (other than Asset Management Affiliates or Senior Subordinated
Exchange Notes acquired pursuant to bona fide open market purchases from third
parties or market making activities) shall be subject to prepayment at par, plus
accrued and unpaid interest to the date of repurchase.

 

 

 

Defeasance and Discharge Provisions:

 

Consistent with the Existing Subordinated Notes.

 

 

 

Modification:

 

Consistent with the Existing Subordinated Notes.

 

 

 

Registration Rights:

 

Within 270 days after the issue date of the Senior Subordinated Exchange Notes,
the Borrower shall file a shelf registration statement with the Securities and
Exchange Commission and/or effect an exchange offer whereby the Borrower has
offered registered notes having terms identical to the Senior Subordinated
Exchange Notes (“Substitute Notes”) in exchange for all outstanding Senior
Subordinated Exchange Notes (it being understood that a shelf registration
statement is required to be made available in respect of Senior Subordinated
Exchange Notes the holders of which could not receive Substitute Notes through
the exchange offer that, in the opinion of counsel, would be freely saleable by
such holders without registration or requirement for delivery of a current
prospectus under the Securities Act of 1933, as amended). If a shelf
registration statement is filed or required to be filed, the Borrower shall use
its reasonable best efforts to cause such shelf registration statement to be
declared effective within 90 days of such filing and keep such shelf
registration statement effective, with respect to resales of the Senior
Subordinated Exchange Notes, until the earlier of the date all Senior
Subordinated Exchange Notes registered thereby have been resold and the date
that is two years from the Conversion Date. Upon failure to comply with the
requirements of the registration rights agreement (a “Registration Default”),
the Borrower shall pay liquidated damages to each holder of Senior Subordinated
Exchange Notes with respect to

 

C-II-2

--------------------------------------------------------------------------------


 

 

 

the first 90-day period immediately following the occurrence of the first
Registration Default in an amount equal to one-quarter of one percent (0.25%)
per annum on the principal amount of Senior Subordinated Exchange Notes held by
such holder. The amount of the liquidated damages will increase by an additional
one-quarter of one percent (0.25%) per annum on the principal amount of Senior
Subordinated Exchange Notes with respect to each subsequent 90-day period until
all Registration Defaults have been cured, up to a maximum amount of liquidated
damages for all Registration Defaults of 1.00% per annum.

 

 

 

Right to Transfer Exchange Notes:

 

The holders of the Senior Subordinated Exchange Notes shall have the absolute
and unconditional right to transfer such Senior Subordinated Exchange Notes in
compliance with applicable law to any third parties.

 

 

 

Covenants:

 

The indenture governing the Senior Subordinated Exchange Notes will include
provisions consistent with the Existing Subordinated Notes giving effect to the
Bridge Documentation Principles.

 

 

 

Events of Default:

 

Consistent with the Existing Subordinated Notes.

 

C-II-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Project Nola

Summary of Conditions Precedent

 

Capitalized terms used in this Exhibit D but not defined herein shall have the
meanings set forth in the Commitment Letter to which this Exhibit D is attached
and in the other Exhibits to the Commitment Letter.

 

The borrowings under the Facilities shall be subject to the following conditions
precedent:

 

1.             As a condition to the closing of the Facilities, subject to the
Funds Certain Provisions and the Documentation Principles set forth in the
Commitment Letter, (x) the execution and delivery by the Borrower and the
Guarantors (as such terms are defined in Exhibit B) of the Incremental Credit
Documentation and the Senior Subordinated Bridge Documentation, which shall be
in accordance with the terms of the Commitment Letter and Exhibit B (as modified
to reflect any exercise of any “flex” provisions of the Fee Letter) and
Exhibit C, as applicable, and (y) delivery to the Administrative Agent and the
Bridge Administrative Agent, as applicable, of (i) a customary borrowing notice,
customary legal opinions, customary officer’s closing certificates,
organizational documents, customary evidence of authorization and good standing
certificates in jurisdictions of formation/organization, in each case with
respect to the Borrower and the Guarantors (as such terms are defined in
Exhibit B), to the extent applicable, and (ii) a solvency certificate, dated as
of the Closing Date and after giving effect to the Transactions, substantially
in the form attached as Exhibit E, from a senior financial officer of the
Borrower. In respect of the Incremental Term Loan B Facility, and subject to the
Funds Certain Provisions, all documents and instruments required to create and
perfect the Administrative Agent’s security interest in the Collateral shall
have been executed and delivered by the Borrower and the Guarantors (as such
terms are defined in Exhibit B) and, if applicable, be in proper form for
filing.

 

2.             Substantially concurrently with the initial funding under the
Facilities, the Acquisition shall be consummated in accordance with the terms
and conditions of the Share Purchase Agreement among the Borrower, Acquisition
Sub, Monterey Capital III Sarl, Odeon and UCI Cinemas Holdings Limited, Odeon
and UCI Cinemas Group Limited and the Management Shareholders dated as of
July 12, 2016 (together with all exhibits, annexes and schedules thereto and
after giving effect to any alteration, amendment, modification, supplement or
waiver, the “Acquisition Agreement”, and together with the Management Warranty
Deed among Acquisition Sub and the Management Shareholders dated as of July 12,
2016 (the “Management Warranty Deed”), the Management Tax Covenant among
Acquisition Sub and the Management Shareholders dated as of July 12, 2016 (the
“Management Tax Covenant”), the Disclosure Letter in connection with the
Management Warranty Deed addressed by the Management Shareholders to Acquisition
Sub dated as of July 12, 2016 (the “Disclosure Letter”) and the Warranty and
Indemnity Insurance Policy in connection with the Management Warranty Deed and
the Management Tax Covenant in favor of Acquisition Sub dated as of July 12,
2016 (the “W&I Insurance Policy”) in each case, together with all exhibits,
annexes and schedules thereto and after giving effect to any alteration,
amendment, modification, supplement or waiver,

 

--------------------------------------------------------------------------------


 

the “Acquisition Documents”) without giving effect to any alteration, amendment,
modification, supplement or express waiver or consent granted by the Borrower
(or its affiliate, if applicable), if such alteration, amendment, modification,
supplement or express waiver or consent granted by the Borrower (or its
affiliate, if applicable) is adverse to the interests of the Lenders (in their
capacities as such) in any material respect, without the prior written consent
of the Lead Arrangers and the Agents (such consent not to be unreasonably
withheld, delayed or conditioned) (it being understood and agreed that (a) any
alteration, amendment, modification, supplement or express waiver or consent
granted by the Borrower (or its affiliate, if applicable) under the Acquisition
Documents that results in a reduction in the amount described in Section 3 of
the Acquisition Agreement (the “Purchase Price”) shall not be deemed to be
materially adverse to the interests of the Lenders; provided that any such
reduction in the Purchase Price shall be applied to reduce the Incremental Term
Loan B Facility and/or the Senior Subordinated Bridge Facility at the Borrower’s
option, and (b) any alteration, amendment, modification, supplement or express
waiver or consent granted by the Borrower (or its affiliate, if applicable)
under the Acquisition Agreement that results in an increase in the Purchase
Price shall be deemed not to be materially adverse to the interests of the
Lenders as long as any such increase is funded solely by the issuance by the
Borrower of common equity.

 

3.             Substantially concurrently with the initial borrowing under the
Facilities, the Refinancing shall have been consummated, and all commitments,
security interests and guarantees in connection therewith shall have been
terminated and released (or have been authorized to be released pursuant to
customary payoff letters and other customary documentation).

 

4.             The Lead Arrangers shall have received (a) audited consolidated
balance sheets of each of the Borrower and its consolidated subsidiaries and of
Target and its consolidated subsidiaries, in each case as at the end of, and
related statements of income and cash flows of each of the Borrower and its
consolidated subsidiaries and the Target and its consolidated subsidiaries, in
each case for, the fiscal years ended December 31, 2015, December 31, 2014 and
December 31, 2013 and (b) unaudited consolidated balance sheets of each of the
Borrower and its consolidated subsidiaries and of Target and its consolidated
subsidiaries, in each case as at the end of, and related statements of income
and cash flows of each of the Borrower and its consolidated subsidiaries and the
Target and its consolidated subsidiaries, in each case for, for each fiscal
quarter ended after December 31, 2015 and ended at least 45 days prior to the
Closing Date (other than the fourth fiscal quarter of any fiscal year); provided
that the filing of the required financial statements on Form 10-K and Form 10-Q
by the Borrower shall be deemed to satisfy the foregoing requirements.  The Lead
Arrangers hereby acknowledge receipt of the audited financial statements for
(i) the fiscal years ended December 31, 2015, December 31, 2014 and December 31,
2013 referred to in clause (a) above for each of the Borrower and the Target and
(ii) the fiscal quarter ended March 31, 2016 for the Borrower.

 

5.             The Lead Arrangers shall have received (a) a pro forma
consolidated balance sheet and related pro forma consolidated statement of
income of the Borrower as of, and for the twelve-month period ended on
December 31, 2015 and (b) without duplication with the foregoing clause (a), a
pro forma consolidated balance sheet and related pro forma consolidated
statement of income of the Borrower as of, and for the twelve-month period
ending on, the last day of the most recently completed four-fiscal quarter
period for which financial statements

 

D-2

--------------------------------------------------------------------------------


 

required to be delivered pursuant to paragraph 4 above have been delivered,
prepared after giving effect to the Transactions as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such statement of income), which need not be
prepared in compliance with Regulation S-X of the Securities Act of 1933, as
amended, or include adjustments for purchase accounting (including adjustments
of the type contemplated by Financial Accounting Standards Board Accounting
Standards Codification 805, Business Combinations (formerly SFAS 141R)).

 

6.             To the extent invoiced (in the case of costs and expenses) at
least two business days prior to the Closing Date, all costs, fees, expenses
(including, without limitation, legal fees and expenses) and other compensation
contemplated by the Commitment Letter and the Fee Letter, payable to each Agent
(and counsel thereto) and the Lenders shall have been paid to the extent due.

 

7.             The Agents shall have received, at least three business days
prior to the Closing Date, all documentation and other information about any
Guarantors which are not Guarantors as of the date hereof that the Agents
reasonably determine is required by United States regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act, to the extent requested in
writing by an Agent at least ten business days prior to the Closing Date.

 

8.             The Specified Representations shall be true and correct in all
material respects (or, if qualified by materiality, in all respects).

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

AMC ENTERTAINMENT HOLDINGS, INC.

 

SOLVENCY CERTIFICATE

 

[DATE]

 

This Solvency Certificate (this “Certificate”) is furnished to the
Administrative Agent and the Lenders pursuant to Section [  ] of the Credit
Agreement, dated as of [     ], among [          ] (the “Credit Agreement”).
Unless otherwise defined herein, capitalized terms used in this Certificate
shall have the meanings set forth in the Credit Agreement.

 

I, the [     ] of the Borrower (after giving effect to the Transactions), in
that capacity only and not in my individual capacity (and without personal
liability), DO HEREBY CERTIFY on behalf of the Borrower that, as of the date
hereof, after giving effect to the consummation of the Transactions (including
the execution and delivery of the Acquisition Documents and the Credit
Agreement, the making of the Loans and the use of proceeds of such Loans on the
date hereof):

 

1.             The fair value of the assets of the Borrower and its Subsidiaries
on a consolidated basis will exceed their consolidated debts and liabilities,
contingent or otherwise.

 

2.             The present fair saleable value of the property of the Borrower
and its Subsidiaries on a consolidated basis will be greater than the amount
that will be required to pay the probable liability on their debts and other
liabilities, contingent or otherwise, as such debts and other liabilities become
absolute and matured.

 

3.             The Borrower and its Subsidiaries on a consolidated basis will
not have unreasonably small capital with which to conduct the business in which
they are engaged as such business is now conducted and is proposed to be
conducted following the Closing Date.

 

4.             The Borrower and its Subsidiaries on a consolidated basis will
not have incurred and do not intend to incur, or believe that they will incur,
any debts and liabilities, contingent or otherwise, including current
obligations, that they do not believe that they will be able to pay (based on
their assets and cash flow) as such debts and liabilities become due (whether at
maturity or otherwise).

 

5.             In reaching the conclusions set forth in this Certificate, the
undersigned has (i) reviewed the Credit Agreement, (ii) reviewed the financial
statements (including the pro forma financial statements) referred to in
Section [  ] of the Credit Agreement (the “Financial Statements”) and (iii) made
such other investigations and inquiries as the undersigned has deemed
appropriate. The undersigned is familiar with the financial performance and
business of the Borrower and its Restricted Subsidiaries.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Certificate this as of the date first
written above.

 

 

AMC Entertainment Holdings, Inc.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------